EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 01/19/2020.
The Information Disclosure Statements (IDS) filed on 12/09/2019 has been placed in the application file and the information referred to therein has been considered. 
The Decision to grant a Patent issued by JPO  for Application No JP 2018235761 (Japanese counterpart of the instant Application) issued on 05/12/2020  is acknowledged by the Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record-US20160160533, US 20110223459, US 20100112843, US 20100071979, US 20120326665, US 20030029149,US 20160240833, US 20070080662, US 20120212882, US 20160346573,  US 20190081364, US 20160355100,US 20040155749, US 20150207130, US 20160087319, WO 2010125602, JP 201212626, JP 2014157741 and JP 2014044854-fail to teach or suggest the following  limitation: “the second battery case body houses: a power shutdown portion configured to shut down an electric circuit of the battery unit; a cover removal restricting portion configured to restrict removal of the second battery case cover; and an interlock mechanism configured to disable release of the cover removal restricting portion unless the electric circuit is shut down by the power shutdown portion, and wherein the second battery case cover includes an opening accessible to the interlock mechanism” in combination with remaining limitations of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Claims
Claims 1-8 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727